
	
		I
		111th CONGRESS
		1st Session
		H. R. 2716
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Becerra (for
			 himself and Mr. Doggett) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  financial stability for seniors and people with disabilities through
		  improvements in the Medicare Savings Program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Savings Program
			 Improvement Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Increase in income levels for eligibility.
					Sec. 3. Modification of resource standards.
					Sec. 4. Eligibility for other programs.
					Sec. 5. Effective date of MSP benefits.
					Sec. 6. Treatment of qualified Medicare beneficiaries,
				specified low-income Medicare beneficiaries, and other dual eligibles as
				medicare beneficiaries.
					Sec. 7. Monitoring and enforcement of limitation on beneficiary
				liability.
					Sec. 8. Medicaid treatment of certain Medicare
				providers.
					Sec. 9. State provision of medical assistance to dual eligibles
				in MA plans.
					Sec. 10. Medicare enrollment assistance.
					Sec. 11. Medicaid agency consideration of low-income subsidy
				application and data transmittal.
					Sec. 12. QMB buy-in of part A and part B premiums.
					Sec. 13. Increasing availability of MSP applications through
				availability on the Internet and designation of preferred language.
					Sec. 14. Medicare savings program applications.
					Sec. 15. Repeal of payment limitation.
				
			2.Increase in
			 income levels for eligibility
			(a)Increase to 150
			 Percent of FPL for Qualified Medicare Beneficiaries
				(1)In
			 generalSection 1905(p)(2) of the Social Security Act (42 U.S.C.
			 1396d(p)(2)) is amended—
					(A)in subparagraph
			 (A), by striking 100 percent and inserting 150
			 percent;
					(B)in subparagraph
			 (B)—
						(i)by
			 striking and at the end of clause (ii);
						(ii)by
			 striking the period at the end of clause (iii) and inserting ,
			 and; and
						(iii)by
			 adding at the end the following:
							
								(iv)January 1, 2011,
				is 150 percent.
								;
				and
						(C)in subparagraph
			 (C)—
						(i)by
			 striking and at the end of clause (iii);
						(ii)by
			 striking the period at the end of clause (iv) and inserting ,
			 and; and
						(iii)by
			 adding at the end the following:
							
								(v)January 1, 2011, is
				150
				percent.
								.
						(2)Application of
			 income test based on family sizeSection 1905(p)(2)(A) of such
			 Act (42 U.S.C. 1396d(p)(2)(A)) is amended by adding at the end the following:
			 For purposes of this subparagraph, family size means the applicant, the
			 spouse (if any) of the applicant if living in the same household as the
			 applicant, and the number of individuals who are related to the applicant (or
			 applicants), who are living in the same household as the applicant (or
			 applicants), and who are dependent on the applicant (or the applicant’s spouse)
			 for at least one-half of their financial support..
				(3)Not counting
			 in-kind support and maintenance as incomeSection 1905(p)(2)(D)
			 of such Act (42 U.S.C. 1396d(p)(2)(D)) is amended by adding at the end the
			 following new clause:
					
						(iii)In determining
				income under this subsection, support and maintenance furnished in kind shall
				not be counted as
				income.
						.
				(b)Expansion of
			 Specified Low-Income Medicare Beneficiary (SLMB) Program
				(1)Eligibility of
			 individuals with incomes below 200 percent of FPLSection
			 1902(a)(10)(E) of the Social Security Act (42 U.S.C. 1396b(a)(10)(E)) is
			 amended—
					(A)by adding
			 and at the end of clause (ii);
					(B)in clause
			 (iii)—
						(i)by
			 striking and 120 percent in 1995 and years thereafter and
			 inserting , or 120 percent in 1995 and any succeeding year before 2011,
			 or 200 percent in 2011 and years thereafter; and
						(ii)by
			 striking and at the end; and
						(C)by striking clause
			 (iv).
					(2)ReferencesSection
			 1905(p)(1) of such Act (42 U.S.C. 1396d(p)(1)) is amended by adding at and
			 below subparagraph (C) the following: The term specified
			 low-income medicare beneficiary means an individual described in
			 section 1902(a)(13)(iii)..
				(c)Providing 100
			 percent federal financingThe third sentence of section 1905(b)
			 of such Act (42 U.S.C. 1396d(b)) is amended by inserting before the period at
			 the end the following: and with respect to medical assistance for
			 Medicare cost-sharing provided under section 1902(a)(10)(E)(iii) and under
			 section 1902(a)(10)(E)(i) with respect to individuals with income (as
			 determined in accordance with subsection (p)(1)(B)) is greater than 100 percent
			 of the official income poverty line applicable to a family of the size
			 involved and with respect to additional medical
			 assistance that is attributable to the amendments made by subsections (a) and
			 (b) of section 3 of the Medicare Financial Stability for Seniors and People
			 with Disabilities Act of 2009  and with respect
			 to additional medical assistance that is attributable to qualified medicare
			 beneficiaries with family income that exceeds 100 percent of such poverty
			 line.
			(d)Effective
			 date
				(1)Except as provided
			 in paragraph (2), the amendments made by this section shall take effect on
			 January 1, 2011, and, with respect to title XIX of the Social Security Act,
			 shall apply to calendar quarters beginning on or after January 1, 2011.
				(2)In the case of a
			 State plan for medical assistance under title XIX of the Social Security Act
			 which the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirements imposed by the amendments made by this
			 section, the State plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of the enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
				3.Modification of
			 resource standards
			(a)In
			 generalSection 1905(p) of the Social Security Act (42 U.S.C.
			 1396d(p)) is amended—
				(1)in paragraph (1),
			 by amending subparagraph (C) to read as follows:
					
						(C)whose resources
				(as determined under section 1613 for purposes of the supplemental income
				security program, except as provided in paragraph (6)(B)) do not exceed the
				amount described in paragraph
				(6)(A).
						;
				(2)by
			 redesignating paragraph (6) as paragraph (7); and
				(3)by inserting after
			 paragraph (5) the following:
					
						(6)(A)The resource level
				specified in this subparagraph for—
								(i)for 2011, is $27,500 (or $55,000 in
				the case of the combined value of the individual’s assets or resources and the
				assets or resources of the individual’s spouse); and
								(ii)for a subsequent year is the
				applicable resource level specified in this subparagraph for the previous year
				increased by the annual percentage increase in the consumer price index (all
				items; U.S. city average) as of September of such previous year.
								Any dollar amount established under clause
				(ii) that is not a multiple of $10 shall be rounded to the nearest multiple of
				$10.(B)In determining the resources of an
				individual (and their eligible spouse, if any) under section 1613 for purposes
				of paragraph (1)(C) (relating to qualified Medicare beneficiaries) or section
				1902(a)(10)(E)(iii) (relating to specified low-income medicare beneficiaries),
				the following additional exclusions shall apply:
								(i)No part of the value of any life
				insurance policy shall be taken into account.
								(ii)No balance in, or benefits received under,
				an employee pension benefit plan (as defined in section 3 of the Employee
				Retirement Income Security Act of 1974) shall be taken into
				account
								.
				(b)Effective
			 date
				(1)Except as provided
			 in paragraph (2), the amendments made by this section shall apply to calendar
			 quarters beginning on or after January 1, 2011.
				(2)In
			 the case of a State plan for medical assistance under title XIX of the Social
			 Security Act which the Secretary of Health and Human Services determines
			 requires State legislation (other than legislation appropriating funds) in
			 order for the plan to meet the additional requirements imposed by the
			 amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of the enactment of this
			 Act. For purposes of the previous sentence, in the case of a State that has a
			 2-year legislative session, each year of such session shall be deemed to be a
			 separate regular session of the State legislature.
				4.Eligibility for
			 other programs
			(a)In
			 generalSection 1905(p) of the Social Security Act (42 U.S.C.
			 1396d(p)), as amended by section 2(a), is amended—
				(1)by redesignating
			 paragraph (7) as paragraph (8); and
				(2)by
			 inserting after paragraph (6) the following new paragraph:
					
						(7)Notwithstanding any other provision of law,
				any medical assistance for some or all medicare cost-sharing under this title
				shall not be considered income or resources in determining eligibility for, or
				the amount of assistance or benefits provided under, any other public benefit
				provided under Federal law or the law of any State or political subdivision
				thereof.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 eligibility for benefits on or after January 1, 2010.
			5.Effective date of
			 MSP benefits
			(a)Providing for 3
			 Months Retroactive Eligibility
				(1)In
			 generalSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is
			 amended, in the matter preceding paragraph (1), by striking described in
			 subsection (p)(1), if provided after the month and inserting
			 described in subsection (p)(1) or a specified low-income medicare
			 beneficiary, if provided in or after the third month before the month in which
			 the individual expresses an interest in applying to become such a beneficiary,
			 as determined in the manner provided for assistance under section
			 1860D-14. Section 1905(a) of the
			 Social Security Act (42 U.S.C. 1396d(a)) is amended, in the matter preceding
			 paragraph (1), by striking assistance or, in the case of medicare
			 cost-sharing and all that follows through beneficiary)
			 and inserting assistance).
				(2)Conforming
			 amendments(A)Section 1902(e)(8) of
			 such Act (42 U.S.C. 1396a(e)(8)) is amended—
						(i)by striking the first sentence;
			 and
						(ii)by striking such
			 determination.
						(B)Section 1848(g)(3) of such Act (42
			 U.S.C. 1395w–4(g)(3)) is amended by adding at the end the following new
			 subparagraph:
						
							(C)Treatment of
				retroactive eligibilityIn the case of an individual who is
				determined to be eligible for medical assistance described in subparagraph (A)
				retroactively, the Secretary shall provide a process whereby claims which are
				submitted for services furnished during the period of retroactive eligibility
				and during a month in which the individual otherwise would have been eligible
				for such assistance and which were not submitted in accordance with such
				subparagraph are resubmitted and re-processed in accordance with such
				subparagraph.
							.
					(b)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2010, but shall not result in eligibility for benefits for medicare
			 cost-sharing for months before January 2010.
			6.Treatment of
			 qualified Medicare beneficiaries, specified low-income Medicare beneficiaries,
			 and other dual eligibles as medicare beneficiaries
			(a)In
			 GeneralSection 1862 of the Social Security Act (42 U.S.C. 1395y)
			 is amended by adding at the end the following new subsection:
				
					(n)Treatment of
				Qualified Medicare Beneficiaries (QMBs), Specified Low-Income Medicare
				Beneficiaries (SLMBs), and Other Dual EligiblesNothing in this
				title shall be construed as authorizing a provider of services or supplier to
				discriminate (through a private contractual arrangement or otherwise) against
				an individual who is otherwise entitled to services under this title on the
				basis that the individual is a qualified medicare beneficiary (as defined in
				section 1905(p)(1)), a specified low-income medicare beneficiary, or is
				otherwise eligible for medical assistance for medicare cost-sharing or other
				benefits under title
				XIX.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 and services furnished on or after the date of the enactment of this
			 Act.
			7.Monitoring and
			 enforcement of limitation on beneficiary liability
			(a)In
			 generalSection 1902(n) of
			 the Social Security Act (42 U.S.C. 1396b(n)) is amended—
				(1)by
			 striking paragraph (2); and
				(2)in paragraph
			 (3)—
					(A)by striking
			 In the case in which and all that follows through  the
			 application of paragraph (2) and inserting With respect to an
			 item or service;
					(B)in subparagraph
			 (A), by striking (if any); and
					(C)by redesignating
			 such paragraph as paragraph (2).
					(b)Conforming
			 amendmentSection 1905(p)(2)
			 of such Act (42 U.S.C. 1396d(p)(2)) is amended by striking (subject to
			 section 1902(n)).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to items and services furnished on or after January 1,
			 2011.
			8.Medicaid
			 treatment of certain Medicare providers
			(a)In
			 generalSection 1902(n) of the Social Security Act (42 U.S.C.
			 1396a(n)) is amended by adding at the end the following new paragraph:
				
					(3)A
				State plan shall not deny a claim from a provider or supplier with respect to
				medicare cost-sharing described in subparagraph (B), (C), or (D) of section
				1905(p)(3) for an item or service which is eligible for payment under title
				XVIII on the basis that the provider or supplier does not have a provider
				agreement in effect under this title or does not otherwise serve all
				individuals entitled to medical assistance under this title. The State shall
				create a mechanism through which provider or suppliers that do not otherwise
				have provider agreements with the State can bill the State for medicare
				cost-sharing for qualified medicare
				beneficiaries.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 and services furnished on or after the date of the enactment of this
			 Act.
			9.State provision
			 of medical assistance to dual eligibles in MA plans
			(a)In
			 generalSection 1902(n) of the Social Security Act (42 U.S.C.
			 1396b(n)), as amended by section 8(a), is further amended by adding at the end
			 the following new paragraph:
				
					(4)(A)Each State shall—
							(i)identify those individuals who are
				eligible for medical assistance for medicare cost-sharing and who are enrolled
				with a Medicare Advantage plan under part C of title XVIII; and
							(ii)for the individuals so identified,
				provide for payment of medical assistance for the medicare cost-sharing
				(including cost-sharing under a Medicare Advantage plan) to which they are
				entitled.
							(B)(i)The Inspector General of the Department of
				Health and Human Services shall examine whether States are providing for
				medical assistance for Medicare cost-sharing for individuals enrolled in
				Medicare Advantage plans in accordance with this title. The Inspector General
				shall submit to the Secretary, not later than one year after the date of the
				enactment of this paragraph, a report on such examination and a finding as to
				whether States are failing to provide such medical assistance.
							(ii)If a report under clause (i)
				includes a finding that States are failing to provide such medical assistance,
				not later than 60 days after the date of receiving such report the Secretary
				shall submit to Congress a report that includes a plan of action on how to
				enforce such
				requirement.
							.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall be effective as if included in the enactment of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108–173).
			10.Medicare enrollment
			 assistance
			(a)Additional
			 Funding for State Health Insurance Assistance Programs
				(1)Grants
					(A)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall use amounts made
			 available under subparagraph (B) to make grants to States for State health
			 insurance assistance programs receiving assistance under section 4360 of the
			 Omnibus Budget Reconciliation Act of 1990.
					(B)FundingFor purposes of making grants under this
			 subsection, the Secretary shall provide for the transfer, from the Federal
			 Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42
			 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under
			 section 1841 of such Act (42 U.S.C. 1395t), in the same proportion as the
			 Secretary determines under section 1853(f) of such Act (42 U.S.C. 1395w–23(f)),
			 of $14,000,000 to the Centers for Medicare & Medicaid Services Program
			 Management Account for fiscal year 2011, to remain available until
			 expended.
					(2)Amount of
			 grantsThe amount of a grant to a State under this subsection
			 from the total amount made available under paragraph (1) shall be equal to the
			 sum of the amount allocated to the State under paragraph (3)(A) and the amount
			 allocated to the State under subparagraph (3)(B).
				(3)Allocation to
			 States
					(A)Allocation based
			 on percentage of low-income beneficiariesThe amount allocated to
			 a State under this subparagraph from 2/3 of the total
			 amount made available under paragraph (1) shall be based on the number of
			 individuals who meet the requirement under subsection (a)(3)(A)(ii) of section
			 1860D–14 of the Social Security Act
			 (42 U.S.C. 1395w–114) but who have not enrolled to receive a subsidy under such
			 section 1860D–14 relative to the total number of individuals who meet the
			 requirement under such subsection (a)(3)(A)(ii) in each State, as estimated by
			 the Secretary.
					(B)Allocation based
			 on percentage of rural beneficiariesThe amount allocated to a
			 State under this subparagraph from 1/3 of the total amount
			 made available under paragraph (1) shall be based on the number of part D
			 eligible individuals (as defined in section 1860D–1(a)(3)(A) of such Act (42
			 U.S.C. 1395w–101(a)(3)(A))) residing in a rural area relative to the total
			 number of such individuals in each State, as estimated by the Secretary.
					(4)Portion of grant
			 based on percentage of low-income beneficiaries to be used to provide outreach
			 to individuals who may be subsidy eligible individuals or eligible for the
			 Medicare Savings ProgramEach grant awarded under this subsection
			 with respect to amounts allocated under paragraph (3)(A) shall be used to
			 provide outreach to individuals who may be subsidy eligible individuals (as
			 defined in section 1860D–14(a)(3)(A) of the Social Security Act (42 U.S.C.
			 1395w–114(a)(3)(A)) or eligible for the Medicare Savings Program (as defined in
			 subsection (f)).
				(b)Additional
			 Funding for Area Agencies on Aging
				(1)Grants
					(A)In
			 generalThe Secretary, acting through the Assistant Secretary for
			 Aging, shall make grants to States for area agencies on aging (as defined in
			 section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)) and Native
			 American programs carried out under the Older Americans Act of 1965 (42 U.S.C.
			 3001 et seq.).
					(B)FundingFor purposes of making grants under this
			 subsection, the Secretary shall provide for the transfer, from the Federal
			 Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42
			 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under
			 section 1841 of such Act (42 U.S.C. 1395t), in the same proportion as the
			 Secretary determines under section 1853(f) of such Act (42 U.S.C. 1395w–23(f)),
			 of $10,000,000 to the Administration on Aging for fiscal year 2011, to remain
			 available until expended.
					(2)Amount of grant
			 and allocation to States based on percentage of low-income and rural
			 beneficiariesThe amount of a grant to a State under this
			 subsection from the total amount made available under paragraph (1) shall be
			 determined in the same manner as the amount of a grant to a State under
			 subsection (a), from the total amount made available under paragraph (1) of
			 such subsection, is determined under paragraph (2) and subparagraphs (A) and
			 (B) of paragraph (3) of such subsection.
				(3)Required use of
			 funds
					(A)All
			 fundsSubject to subparagraph (B), each grant awarded under this
			 subsection shall be used to provide outreach to eligible Medicare beneficiaries
			 regarding the benefits available under title XVIII of the
			 Social Security Act.
					(B)Outreach to
			 individuals who may be subsidy eligible individuals or eligible for the
			 Medicare Savings ProgramSubsection (a)(4) shall apply to each
			 grant awarded under this subsection in the same manner as it applies to a grant
			 under subsection (a).
					(c)Additional
			 Funding for Aging and Disability Resource Centers
				(1)Grants
					(A)In
			 generalThe Secretary shall make grants to Aging and Disability
			 Resource Centers under the Aging and Disability Resource Center grant program
			 that are established centers under such program on the date of the enactment of
			 this Act.
					(B)FundingFor purposes of making grants under this
			 subsection, the Secretary shall provide for the transfer, from the Federal
			 Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42
			 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under
			 section 1841 of such Act (42 U.S.C. 1395t), in the same proportion as the
			 Secretary determines under section 1853(f) of such Act (42 U.S.C. 1395w–23(f)),
			 of $10,000,000 to the Administration on Aging for fiscal year 2011, to remain
			 available until expended.
					(2)Required use of
			 fundsEach grant awarded under this subsection shall be used to
			 provide outreach to individuals regarding the benefits available under the
			 Medicare prescription drug benefit under part D of title XVIII of the
			 Social Security Act and under the
			 Medicare Savings Program.
				(d)Coordination of
			 efforts To inform older Americans about benefits available under Federal and
			 State programs
				(1)In
			 generalThe Secretary, acting through the Assistant Secretary for
			 Aging, in cooperation with related Federal agency partners, shall make a grant
			 to, or enter into a contract with, a qualified, experienced entity under which
			 the entity shall—
					(A)maintain and
			 update web-based decision support tools, and integrated, person-centered
			 systems, designed to inform older individuals (as defined in section 102 of the
			 Older Americans Act of 1965 (42
			 U.S.C. 3002)) about the full range of benefits for which the individuals may be
			 eligible under Federal and State programs;
					(B)utilize
			 cost-effective strategies to find older individuals with the greatest economic
			 need (as defined in such section 102) and inform the individuals of the
			 programs;
					(C)develop and
			 maintain an information clearinghouse on best practices and the most
			 cost-effective methods for finding older individuals with greatest economic
			 need and informing the individuals of the programs; and
					(D)provide, in
			 collaboration with related Federal agency partners administering the Federal
			 programs, training and technical assistance on the most effective outreach,
			 screening, and follow-up strategies for the Federal and State programs.
					(2)FundingFor purposes of making a grant or entering
			 into a contract under paragraph (1), the Secretary shall provide for the
			 transfer, from the Federal Hospital Insurance Trust Fund under section 1817 of
			 the Social Security Act (42 U.S.C. 1395i) and the Federal Supplementary Medical
			 Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t), in the
			 same proportion as the Secretary determines under section 1853(f) of such Act
			 (42 U.S.C. 1395w–23(f)), of $10,000,000 to the Administration on Aging for
			 fiscal year 2011, to remain available until expended.
				(e)Medicare Savings Program
			 definedFor purposes of this
			 section, the term Medicare Savings Program means the program of
			 medical assistance for payment of the cost of medicare cost-sharing under the
			 Medicaid program pursuant to sections 1902(a)(10)(E) and 1933 of the Social
			 Security Act (42 U.S.C. 1396a(a)(10)(E), 1396u–3).
			11.Medicaid agency
			 consideration of low-income subsidy application and data transmittal
			(a)Conforming
			 amendment to section 1144The first sentence of section
			 1144(c)(3) of the Social Security Act (42 U.S.C. 1320b–14(c)(3)), as added by
			 section 113(a) of Public Law 110–275, is amended—
				(1)by striking
			 transmittal; and
				(2)by inserting
			 as specified in section 1935(a)(4) before the period at the
			 end.
				(b)Clarifying
			 amendment to section 1935Section 1935(a)(4) of the Social
			 Security Act (42 U.S.C. 1396u–5(a)(4)), as added by section 113(b) of Public
			 Law 110–275, is amended by striking the last sentence and inserting the
			 following: For the purpose of a State’s obligation under section
			 1902(a)(8) to furnish medical assistance with reasonable promptness, the date
			 of the electronic transmission of low income subsidy program data, as described
			 in section 1144(c), from the Commissioner of Social Security to the State
			 Medicaid Agency, shall constitute the date of filing of such application for
			 benefits under the Medicare Savings Program. For the purpose of determining
			 when such medical assistance will be made available, the State shall consider
			 the date of the individual’s application for the low income subsidy program to
			 constitute the date of filing of an application for benefits under the Medicare
			 Savings Program..
			(c)Effective
			 dateThe amendments made by this section are effective as if they
			 had been included in the enactment of section 113(b) of Public Law
			 110–275.
			(d)OIG
			 studyThe Inspector General
			 of the Department of Health and Human Services shall examine the extent to
			 which States are complying with the requirement, under amendments made by the
			 Medicare Improvements for Patients and Providers Act of 2008 (Public Law
			 110–275), that they initiate an application for Medicare Savings Program from
			 data of the Social Security Administration suggesting eligibility.
			12.QMB buy-in of
			 part A and part B premiums
			(a)RequirementSection
			 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—
				(1)in
			 paragraph (72), by striking and at the end;
				(2)in paragraph (73),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (73) the following new paragraph:
					
						(74)provide that the
				State enters into a modification of an agreement under section
				1818(g).
						.
				(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section take effect on the first day of the first calendar quarter
			 beginning 6 months after the date of the enactment of this Act.
				(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
				13.Increasing
			 availability of MSP applications through availability on the Internet and
			 designation of preferred language
			(a)Requirement for
			 States
				(1)In
			 generalSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)), as amended by section 12, is amended—
					(A)in paragraph (73),
			 by striking andat the end;
					(B)in paragraph (74),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by inserting after
			 paragraph (74) the following new paragraph:
						
							(75)provide—
								(A)that the
				application for medical assistance for Medicare cost-sharing under this title
				used by the State allows an individual to specify a preferred language for
				subsequent communication and, in the case in which a language other than
				English is specified, provide that subsequent communications under this title
				to the individual shall be in such language; and
								(B)that the State
				makes such application available through an Internet website and provides for
				such application to be completed on such
				website.
								.
					(2)Effective
			 dateThe amendments made by
			 this subsection take effect on and after the first day of the first calendar
			 quarter beginning 2 years after the date of the enactment of this Act.
				(b)Requirement for
			 the secretarySection 1905(p)(5) of the Social Security Act (42
			 U.S.C. 1396d(p)(5)) is amended by adding at the end the following new sentence:
			 Such form shall allow an individual to specify a preferred language for
			 subsequent communication.
			14.Medicare savings
			 program applications
			(a)In
			 generalSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)), as amended by sections 12 and 13, is further amended—
				(1)in
			 paragraph (74), by striking andat the end;
				(2)in paragraph (75),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (75) the following new paragraph:
					
						(76)provide that the
				State coordinates with the State agency that administers benefits under the
				supplemental nutrition assistance program established under the Food and
				Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) to ensure that individuals
				applying for medical assistance provided under paragraph (10)(E), as described
				in sections 1905(p) and 1933, have the opportunity to apply for, establish
				eligibility for, and, if eligible, receive supplemental nutrition assistance
				program
				benefits.
						.
				(b)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by subsection (a) take effect on the first
			 day of the first calendar quarter beginning 6 months after the date of the
			 enactment of this Act.
				(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by subsection (a), the State plan shall not be regarded
			 as failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
				(c)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall submit to Congress a
			 report on the process each State uses to meet the requirements under section
			 1902(a)(76) of the Social Security Act, as added by subsection (a).
			15.Repeal of
			 payment limitation
			(a)In
			 generalSection 1902(n) of
			 the Social Security Act (42 U.S.C. 1396a(n)) is amended—
				(1)by striking
			 paragraphs (2) and (3); and
				(2)in paragraph
			 (1)—
					(A)by striking
			 (n)(1) and inserting (n); and
					(B)by striking
			 may provide and inserting shall provide.
					(b)Conforming
			 amendments(1)Section 1902(a)(10) of
			 such Act is amended, in the subclause (VIII) following subparagraph (G), by
			 striking subsection (n) and.
				(2)Section 1905(p)(2) of such Act (42
			 U.S.C. 1396d(p)(2)) is amended by striking (subject to section
			 1902(n)).
				(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2010.
			
